— Appeal from an order of the Supreme Court, Erie County (Penny M. Wolfgang, J.), entered July 19, 2007 in a personal injury action. The order denied the motion of defendant Anthony J. Iannicelli, Jr. for summary judgment.
*1232Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on August 6, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Hurlbutt, J.P., Martoche, Smith, Fahey and Peradotto, JJ.